Citation Nr: 9906188	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-26 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating for degenerative 
changes of the left knee.  

2.  Entitlement to a compensable rating for degenerative 
changes of the right knee.  

3.  Entitlement to a compensable rating for gout, involving 
the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran had over 20 years of military service.  He 
retired from active duty on September 30, 1996. 

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection and assigned noncompensable disability 
evaluations for degenerative changes of the knees and gout of 
the feet.  The veteran filed a timely notice of disagreement 
as to the 'original rating' assigned and was issued a 
statement of the case (SOC) and thereafter the appeal was 
perfected by receipt of his substantive appeal in July 1997.

REMAND

As a preliminary matter, the Board observes that the United 
States Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) (hereinafter the Court) has 
recently held that there is a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  The Court noted 
that a claim for increased rating is a new claim, which is 
based upon facts different from those relied upon in a prior 
final denial of the veteran's claim.  Original claims are, as 
matter of law, those placed into appellate status by virtue 
of a NOD expressing disagreement with the initial rating 
awards and never ultimately resolved until the Board decision 
on appeal.  See Fenderson, No. 96-947 at 7 (citations 
omitted).  Thus, it will be incumbent upon the RO to review 
the entire evidentiary record, rather than the veteran's most 
recent VA examination, and to re-adjudicate the veteran's 
increased rating claim in accordance with Fenderson prior to 
any further consideration of this issue by the Board.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  This will include 
consideration of whether the veteran is entitled to 'staged' 
ratings for separate periods of time based upon the facts 
found.  See Fenderson, No. 96-947 at 9 (citations omitted).  

However, in view of the factual situation presented, it is 
the Board's opinion that, before the RO undertakes to re-
adjudicate the veteran's claim, additional development of the 
record will be required.  Under 38 U.S.C.A. § 5107(a) (West 
1991) VA has a duty to assist the veteran in the development 
of all facts pertinent to his claim, including obtaining VA 
examinations which are adequate for adjudication, as well as 
the duty to obtain all relevant treatment records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Examinations must also 
address the rating criteria in relation to the veteran's 
symptoms, to include the effect of pain upon function.  
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, at 204-206, 208 (1995).  Consequently, 
examinations by specialists are recommended in those cases 
which present a complicated disability picture.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  

Although the veteran had an essentially normal clinical 
evaluation of the knees and feet on VA general medical 
examination in December 1996, he maintains that he has 
constant pain as a result of his service-connected 
disabilities.  That examination yielded no findings as to the 
effect of pain upon function.  As to this, the Court has also 
stated that the Board may only consider independent medical 
evidence to support its findings.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

Thus, it useful if the RO would obtain an opinion from a VA 
orthopedic specialist as to the nature and severity of the 
veteran's service-connected disabilities.  

Also, the gout involving the veteran's feet is rated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5017 (1998) which is 
rated as rheumatoid arthritis under 38 C.F.R. § 4.71a, DC 
5002 (1998).  Rheumatoid arthritis may be rated either on 
the basis of being an active disease process or, if 
inactive, on the basis of chronic residuals (e.g., 
limitation of motion).  Consequently, an attempt should be 
made to determine if the veteran's gout is in an active 
process or phase. 

Accordingly, the case is remanded for the following actions:  

1.  The veteran should be requested to identify all 
sources of treatment received for his service-
connected knees and feet since retirement from 
military service, and to furnish signed 
authorizations for release to the VA of private 
medical records in connection with each non-VA source 
he identifies. Copies of the medical records from all 
sources he identifies, including VA records, (not 
already in the claims folder) should then be 
requested.  All records obtained should be added to 
the claims folder.

2.  Once the above-requested development has been 
completed and the records have been associated with 
the claims folder.  The RO should then schedule the 
veteran for an orthopedic or a rheumatology 
examination, or both, which ever is most feasible.

Therefore, the veteran's claims folder should be made 
available to and independently reviewed by the 
examiner prior to examination.  X-rays and/or other 
diagnostic studies should be done, as deemed 
appropriate by the examiner.  

The examiner must provide a thorough description of 
the veteran's service-connected degenerative changes 
of the knees and gout of the feet, including complete 
ranges of motion studies and neurologic pathology.  
In addition, the examiner must render objective 
clinical findings concerning the severity of the 
veteran's service-connected degenerative changes of 
the knees and gout of the feet, to include 
observations of pain on motion, deformity, excess 
fatigability, incoordination, weakened movement and 
other functional limitations, if any, to the 
exclusion of any nonservice-connected disability.  

The examiner must then render an opinion concerning 
the effect of the veteran's service-connected 
degenerative changes of the knees and gout of the 
feet on his ordinary activity and his ability to 
procure and maintain employment.  

If possible, it should also be determined whether the 
veteran's gout is now in an active process or phase, 
to include whether he has incapacitating 
exacerbations.  

The examination report should reconcile the veteran's 
subjective complaints of bilateral knee and bilateral 
foot pain with the objective findings on examination.  
It should then be associated with the veteran's 
claims folder.

3.  Following completion of the above action, the RO 
must review the claims folder and ensure that all of 
the foregoing development has been conducted and 
completed in full.  If any development is incomplete, 
appropriate corrective action is to be implemented. 
Specific attention is directed to the examination 
report.  If the examination report does not include 
fully detailed descriptions of pathology and all test 
reports, special studies or adequate responses to the 
specific opinions requested, that report must be 
returned for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does not contain 
sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for 
evaluation purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. Principi, 3 
Vet. App. 461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

4.  After the above actions have been completed, the 
RO must then re-adjudicate the veteran's claims.  

5.  If of these determinations remain unfavorable to 
the veteran in any way, he and his representative 
should be furnished a supplemental SOC in accordance 
with 38 U.S.C.A. § 7105 (West 1991), which includes a 
summary of additional evidence submitted and any 
additional applicable laws and regulations.  This 
document should include detailed reasons and bases 
for the decisions reached.  Thereafter, they should 
be afforded the opportunity to respond thereto.

The purpose of the examination requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The Board reminds the veteran and his representative that 
they are free to submit additional evidence and argument 
while this case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. App. 398 
(1995). 

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


